DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-15, filed 12/31/2019, are currently pending and are under consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karguth et al. (US Patent Application Publication 2016/0151115), hereinafter Karguth, and further in view of Swaney et al. (US Patent Application Publication 2015/0223832), hereinafter Swaney.
Regarding claim 1, Karguth discloses an instrument support apparatus for use in a robotic surgery system, the apparatus comprising: a housing;  a mounting interface disposed on the housing, the mounting interface configured to receive and support a proximal end of an elongate shaft of a surgical instrument, the surgical instrument including a tool disposed at a distal end of the elongate shaft (e.g. Fig. 3: device 100 with a housing and mounting interface 200 which supports the proximal end of surgical instrument 500; Fig. 5: surgical instrument 500 has end effector 514 at distal end of the shaft 512; Par. [0108]); an automated drive coupled to the proximal end of the surgical instrument and controlled by the robotic surgery system to cause movement of the proximal end for extending or retracting the surgical instrument to position the tool within a surgical operating site (e.g. Par. [0112]: drive elements included in order to move the surgical instrument, “a first translatory drive element 110 and a second translatory drive element 112 each of which for transmitting a translatory movement as well as a first rotatory drive element 114 and a second rotatory drive element 116 for transmitting a rotary motion”; Par. [0114]: drive motors controlled by the control unit to provide movement and rotation; Fig. 6: drive elements 110, 112, 114, and 116 are shown where the proximal end of the surgical instrument is located; Par. [0124]: “The movements of the end effector 514 can be performed by means of the drive elements 110 to 116”). 
Karguth further discloses a manual input device for controlling the device (e.g. Par. [0062]: an input is used to control the device, “Preferably, the input device has an actuating element actuatable by a user”), but fails to specifically disclose a manual actuator disposed on an accessible location on the housing that is configured to be rotated by an operator to cause a manual retraction of the surgical instrument in the event of a failure of the automated drive.
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses manual actuator disposed on an accessible location on the housing and configured to be rotated by an operator to cause a manual retraction of the surgical instrument in the event of a failure of the automated drive (e.g. Par. [0136]: wheel actuators 202 and 204 are rotatable to cause insertion and retraction of the device; Fig. 16A: actuators 202 and 204 located on an accessible location on the device). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth to include manual actuators as taught by Swaney in order to provide the predictable results of improved manual control of the system.  
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 2, Karguth further discloses wherein the automated drive is coupled to the mounting interface and is configured to cause movement of the mounting interface with respect to the housing, the movement of the mounting interface causing movement of the proximal end of the surgical instrument (e.g. Par. [0124]: “The movements of the end effector 514 can be performed by means of the drive elements 110 to 116”; Par. [0112]: drive elements included in order to move the surgical instrument, “a first translatory drive element 110 and a second translatory drive element 112 each of which for transmitting a translatory movement as well as a first rotatory drive element 114 and a second rotatory drive element 116 for transmitting a rotary motion”; Par. [0114]: drive motors controlled by the control unit to provide movement and rotation).
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 8, Karguth further discloses wherein during a surgical procedure, the housing is covered by a sterile drape made of a flexible material (e.g. Fig. 3, 4: sterile cover 38). However, Karguth fails to disclose wherein a manual actuator is configured to be accessible through the sterile drape.
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses wherein a manual actuator is configured to be accessible through the sterile drape (e.g. Fig. 8: sterile bag 132 around motors 152, 154, 156; Fig. 16A: manual actuators 202, 204 are used instead of motors; Pars. [0136] – [0137]: surgeon manually controls device using the wheel actuators; Pars. [0070]-[0071]: sterile bag used to cover motors in order to provide a sterility barrier). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the manual actuators being accessible through the sterile cover as taught by Swaney in order to provide the predictable results of providing access to the actuators while maintain a sterile barrier.
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 9, Karguth further discloses wherein: the mounting interface comprises a plurality of mounting interfaces, each being configured to receive and support a respective surgical instrument; and the automated drive comprises a respective plurality of automated drives coupled to proximal ends of respective surgical instruments (e.g. Fig. 2: multiple arms 16a-16d with multiple surgical instruments 300a-300d; Par. [0103]). However, Karguth fails to disclose the manual actuator comprising a plurality of manual actuators associated with each of the respective surgical instruments.
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses a plurality of manual actuators associated with the respective surgical instrument (e.g. Par. [0136]: wheel actuators 202 and 204 are rotatable to cause insertion and retraction of the device; Fig. 16A: actuators 202 and 204). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the plurality of actuators as taught by Swaney in order to provide the predictable results of improved manual control of the system.
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 10, Karguth further discloses wherein, when the surgical instrument is mounted on the mounting interface, the distal end of the elongate shaft protrudes beyond a front portion of the housing (e.g. Fig. 3: mounting unit 200 hold surgical instrument 500 which protrudes beyond housing 100). However, Karguth fails to disclose wherein the manual actuator is disposed on a rear surface of the housing.
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses wherein the manual actuator is disposed on a rear surface of the housing (e.g. Fig. 16A: actuators 202 and 204 on rear end of the device; Pars. [0136] – [0137]: surgeon manually controls device using the wheel actuators).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the manual actuator is disposed on a rear surface of the housing as taught by Swaney in order to provide the predictable results of ensuring the operator has access to the actuators during use.
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 11, Karguth further discloses wherein the tool of the surgical instrument comprises an end effector, the end effector being actuable in response to receiving an actuation force via a control link extending between the proximal end and the end effector, and wherein the mounting interface comprises a coupler configured to engage the control link at the proximal end, the coupler being driven from within the housing to transmit the actuation force to the control link for actuating the end effector (e.g. Par. [0061]: surgical instrument comprises an end effector such as a clamp, scissors, grasper, etc.; Par. [0124]: the end effector moves in response to the force exerted by the drive elements through the coupling unit).
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 14, Karguth fails to disclose wherein the accessible location comprises an exterior surface of the housing. 
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses wherein the accessible location comprises an exterior surface of the housing (e.g. Fig. 16A: actuators 202 and 204 on external surface of housing; Pars. [0136] – [0137]: surgeon manually controls device using the wheel actuators).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the accessible location comprising an exterior surface of the housing as taught by Swaney in order to provide the predictable results of ensuring the operator has access to the actuators during use.
Claim 1 is obvious over Karguth and Swaney as indicated above. Regarding claim 15, Karguth fails to disclose wherein the manual actuator is configured to be rotated by a hand of the operator. 
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses wherein the manual actuator is configured to be rotated by a hand of the operator (e.g. Fig. 16A: actuators 202 and 204 on external surface of housing; Pars. [0136] – [0137]: surgeon manually controls device using the wheel actuators).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the manual actuator being configured to be rotated by a hand of the operator as taught by Swaney in order to provide the predictable results of allowing the operator to control the device through the rotation of the actuators.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karguth et al. (US Patent Application Publication 2016/0151115), hereinafter Karguth, and further in view of Swaney et al. (US Patent Application Publication 2015/0223832), hereinafter Swaney, as applied to claim 2 above, and further in view of Grover et al. (International Publication WO 2016/137611), hereinafter Grover.
Claim 2 is obvious over Karguth and Swaney, as indicated above. Regarding claim 3, Karguth further discloses wherein the automated drive comprises a motor coupled to the mounting interface, the motor being controlled by the robotic surgery system for extending or retracting the surgical instrument (e.g. Par. [0105]: the device is movable through a drive unit coupled to the mounting unit for extending or retracting the surgical instrument, “The sections 62, 64, 66 of the telescopic arrangement 60 can be retracted and extended by means of a drive unit 68 so that a surgical instrument 500 of the instrument unit 300 can be moved along the longitudinal axis 510 of the instrument shaft 512 together with the coupling unit 100, the sterile lock 200 and the sterile unit 400.”). However, Karguth fails to disclose the motor being coupled to the mounting interface through a leadscrew, and wherein the manual actuator is configured to couple to the leadscrew to cause rotation of the leadscrew when the manual actuator is rotated. 
Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses using a manual actuator (e.g. Par. [0136]: wheel actuators 202 and 204 are rotatable to cause insertion and retraction of the device; Fig. 16A: actuators 202 and 204 located on an accessible location on the device). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include manual actuators as taught by Swaney in order to provide the predictable results of improved manual control of the system.
However, Karguth in view of Swaney fails to disclose the motor being coupled to the mounting interface through a leadscrew, and wherein the actuator is configured to couple to the leadscrew to cause rotation of the leadscrew when the actuator is rotated.
Grover is directed towards a surgical system connected to a robotic arm with an instrument drive unit with lead screw rails. Grover discloses the motor being coupled to the mounting interface through a leadscrew, and wherein the actuator is configured to couple to the leadscrew to cause rotation of the leadscrew when the actuator is rotated (e.g. Par. [0035]: motors 314 are coupled via leadscrews, “instrument drive unit 300 supports a plurality of actuators or motors 314a-e and a plurality of lead screws 316a-d (FIG. 5) operatively coupled with respective motors 314a-d”; Par. [0037]: when the motor is rotated the leadscrew rotates as well, “actuation of respective motor 314a-d causes concomitant rotation of respective lead screw 316a-d. Rotation of respective lead screw 316a-d causes translation of respective support member 318 within respective slot 310a-d, which in turn, imparts translation to respective rack member 320a-d.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the motor being coupled to the mounting interface through a leadscrew, and wherein the actuator is configured to couple to the leadscrew to cause rotation of the leadscrew when the actuator is rotated as taught by Grover in order to provide the predictable results of controlling the surgical device. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karguth et al. (US Patent Application Publication 2016/0151115), hereinafter Karguth, and further in view of Swaney et al. (US Patent Application Publication 2015/0223832), hereinafter Swaney, as applied to claim 1 above, and further in view of Netzel (US Patent Application Publication 2019/0262028).
Claim 1 is obvious over Karguth and Swaney, as indicated above. Regarding claim 6, Karguth fails to disclose wherein the manual actuator comprises a rotatable wheel including an indented recess offset from a rotational axis of the wheel and configured to accommodate an operator's finger for causing rotation of the wheel. Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses wherein the manual actuator comprises a rotatable wheel including a knob offset from a rotational axis of the wheel and configured to accommodate an operator's finger for causing rotation of the wheel (e.g. Fig. 16A: actuator 202, 204 have a knob offset from the rotational axis that accommodates an operator’s finger; Pars. [0136] – [0137]: surgeon manually controls device using the wheel actuators).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney to include the manual actuator comprising a rotatable wheel including a knob offset from a rotational axis of the wheel configured to accommodate an operator's finger for causing rotation of the wheel as taught by Swaney in order to provide the predictable results of allowing rotation of the actuators in order to control the surgical device. 
However, Karguth in view of Swaney fail to disclose wherein the manual actuator comprises an indented recess offset from a rotational axis of the wheel. 
Netzel is directed towards a surgical instrument. Netzel discloses a manual actuator having an indented recess offset from a rotational axis of the wheel (e.g. Fig. 5B: knob 370 with flutes (i.e. recesses) 379 offset from rotational axis of the wheel; Pars. [0031]-[0032]: describing Fig. 5B; Par. [0033]: the knob is used to permit rotation of the surgical device, “In the proximal, unlocked position of outer rotation knob 374 (FIG. 5A), free distal ends 382 of fingers 380 are proximally-spaced from recesses 111, thus permitting rotation of outer rotation knob 374 (and, thus, ultrasonic transducer assembly 320) relative to housing 110.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the knob of Karguth in view of Swaney with the indented recess of Netzel in order to provide the predictable results of allowing rotation of the actuators in order to control the surgical device. 
Claim 6 is obvious over Karguth, Swaney, and Netzel, as indicated above. Regarding claim 7, Karguth fails to disclose wherein the indented recess is configured to permit operation of the rotatable wheel through a sterile drape covering the housing. Swaney, in a similar field of endeavor, is directed towards an active cannula robot. Swaney discloses wherein the knob on the manual actuator is configured to permit operation of the rotatable wheel through a sterile drape covering the housing (e.g. Fig. 8: sterile bag 132 around motors 152, 154, 156; Fig. 16A: manual actuators 202, 204 with a knob are used instead of motors; Pars. [0136] – [0137]: surgeon manually controls device using the wheel actuators; Pars. [0070]-[0071]: sterile bag used to cover motors in order to provide a sterility barrier). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karguth in view of Swaney and Netzel to include the knob on the manual actuator being configured to permit operation of the rotatable wheel through a sterile drape covering the housing as taught by Swaney in order to provide the predictable results of providing access to the actuators while maintain a sterile barrier.
However, Karguth in view of Swaney fail to disclose wherein the manual actuator comprises an indented recess. 
Netzel is directed towards a surgical instrument. Netzel discloses a manual actuator having an indented recess (e.g. Fig. 5B: knob 370 with flutes (i.e. recesses) 379 offset from rotational axis of the wheel; Pars. [0031]-[0032]: describing Fig. 5B; Par. [0033]: the knob is used to permit rotation of the surgical device, “In the proximal, unlocked position of outer rotation knob 374 (FIG. 5A), free distal ends 382 of fingers 380 are proximally-spaced from recesses 111, thus permitting rotation of outer rotation knob 374 (and, thus, ultrasonic transducer assembly 320) relative to housing 110.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the knob of Karguth in view of Swaney with the indented recess of Netzel in order to provide the predictable results of allowing rotation of the actuators in order to control the surgical device.
Allowable Subject Matter
Claims 4, 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792 
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792